John A. Fogleman, Justice, dissenting. The majority reverse this case upon a ground which I deem to be inappropriate. It is for actions of the trial judge which were in nowise prejudicial. I hope that we do not, by practice, adopt a rule that judgments may be reversed on non-prejudicial error. I see no rebuke or reprimand in the language addressed to appellant’s attorney. While the court was in error as to his statements about interviewing witnesses, the trial judge admitted that he might be when he said to the attorney: “I will see about that. Gro ahead, you’ve got to have some regulations.” The judge did not discipline the attorney in any way and did not prohibit any action the attorney sought to take. After the trial judge told him to go ahead, the attorney followed up his previous examination and inquired of the witness about their noon recess conversation, without any objection, interruption or limitation. The judge’s statement was a far cry from saying that he would not put up with any more of counsel’s foolishness, from reprimand for interposing a proper objection, from re-fleeting upon counsel’s knowledge and skill, or that he was “facilitating a trial like a crawfish does backward”,, as occurred in the cases cited as authority by the majority. I am authorized to state that Harris, C. J., joins .in this dissent.